Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0147263 A1 to Kuehnle et al., hereinafter, “Kuehnle” in view of DE 10 2018 119 026.3 (for citation purposes US 2021/03214497 A1) to Nemeth et al., hereinafter, “Nemeth”.
Claim 1. A driver monitoring system, comprising: at least two cameras configured to record images of a driver within a cabin of a vehicle, a first camera disposed on a driver side of the cabin, a second camera disposed on a passenger side of the cabin, and wherein at least one of the at least two cameras is disposed in a mirror replacement display or in a mirror replacement display location; Kuehnle [Abstract] teaches monitor driver behavior for vehicular fleet management in a fleet of vehicles using driver-facing imaging device. The systems and methods herein relate generally to vehicular fleet management for enhancing safety of the fleet and improving the performance of the fleet drivers, and further relate to monitoring the operation of fleet vehicles using one or more driver-facing imaging devices disposed in the fleet vehicles for recording activities of the fleet drivers and their passengers

Kuehnle [0008] teaches systems having both forward-facing cameras as well as driver-facing cameras are known as well.

Kuehnle [0053] teaches FIG. 3 carried by the vehicles or installed in the vehicle systems such as one or more video cameras

Kuehnle fails to explicitly teach cameras disposed in a mirror replacement, however, Nemeth, in the field of monitoring drivers [0002] teaches thus, instead of the traditional mirrors, camera monitoring or camera display systems are increasingly used, which replace the mirrors and enable a higher visual quality, additional functionality, for example zooming or overlaid representations on displays.

Nemeth [0015] teaches the camera monitoring system optionally comprises a third camera unit, which is designed to acquire image data from a further lateral area on a driver side of the utility vehicle. The third camera unit provides the image data to the first image processing unit for processing. The camera monitoring system optionally comprises a fourth camera unit, which is designed to acquire image data from the further lateral area on the driver side of the utility vehicle. The fourth camera unit provides the image data to the second image processing unit for processing. It is obvious that the third camera unit can also provide the image data to the second image processing unit and the fourth camera unit can also provide the image data to the first image processing unit.

Nemeth [0043] FIG. 1 shows a camera monitoring system according to one exemplary embodiment of the present invention. It is suitable for use in commercial (utility) vehicles and represents a redundant system in particular for the passenger side, in order to replace rearview mirrors provided there by way of the camera monitoring system. The camera monitoring system comprises a first image processing unit 111, a second image processing unit 112, a first camera unit 121, and a second camera unit 122. The first camera unit 121 sends image data to the first image processing unit 111. The second camera unit 122 sends image data to the second image processing unit 112.

a controller in communication with the at least two cameras and the controller configured to determine a pose of the driver based on images from the at least two cameras, Kuehnle [0053] teaches FIG. 3 carried by the vehicles or installed in the vehicle systems such as one or more video cameras

Kuehnle [0068] teaches the controller 300 is operatively coupled with one or more driver facing imaging devices shown in the example embodiment for simplicity and ease of illustration as a single driver facing camera 345 representation of one or more physical video cameras disposed on the vehicle such as, for example, a video camera on each corner of the vehicle, one or more cameras mounted remotely and in operative communication with the controller 330 such as a forward facing camera (FFC) disposed on the vehicle in a manner to record images of the roadway ahead of the vehicle, or, as in the example embodiment, in the cab of a commercial vehicle trained on the driver and/or trained on the interior of the cab of the commercial vehicle. In the example embodiments, driver behavior is monitored directly using the driver facing camera 345 in accordance with a detected head position of the driver within the vehicle being operated by the vehicle, the details of which will be elaborated below. In further example embodiments, the driver behavior is monitored directly using the driver facing camera 345 in accordance with a detected head pose of the driver.

Nemeth [0006] teaches there is therefore a need for a camera monitoring system which is suitable for utility vehicles and offers a high level of security, in order to be able to replace rearview mirrors with it.

Nemeth [0014] teaches the camera monitoring system is in particular a camera display system, which is capable of replacing existing rearview mirrors on a utility vehicle. It is therefore designed in particular for a lateral image acquisition in order to visually acquire an environment of the vehicle. 

Nemeth [0043] teaches FIG. 1 shows a camera monitoring system according to one exemplary embodiment of the present invention. It is suitable for use in commercial (utility) vehicles and represents a redundant system in particular for the passenger side, in order to replace rearview mirrors provided there by way of the camera monitoring system. The camera monitoring system comprises a first image processing unit 111, a second image processing unit 112, a first camera unit 121, and a second camera unit 122. The first camera unit 121 sends image data to the first image processing unit 111. The second camera unit 122 sends image data to the second image processing unit 112.

wherein at least one of the images originates from at least one of the first camera and the second camera. Nemeth [0015] teaches the camera monitoring system optionally comprises a third camera unit, which is designed to acquire image data from a further lateral area on a driver side of the utility vehicle. The third camera unit provides the image data to the first image processing unit for processing. The camera monitoring system optionally comprises a fourth camera unit, which is designed to acquire image data from the further lateral area on the driver side of the utility vehicle. The fourth camera unit provides the image data to the second image processing unit for processing. It is obvious that the third camera unit can also provide the image data to the second image processing unit and the fourth camera unit can also provide the image data to the first image processing unit.

Nemeth [0043] teaches FIG. 1 shows a camera monitoring system according to one exemplary embodiment of the present invention. It is suitable for use in commercial (utility) vehicles and represents a redundant system in particular for the passenger side, in order to replace rearview mirrors provided there by way of the camera monitoring system. The camera monitoring system comprises a first image processing unit 111, a second image processing unit 112, a first camera unit 121, and a second camera unit 122. The first camera unit 121 sends image data to the first image processing unit 111. The second camera unit 122 sends image data to the second image processing unit 112.

Thus, at the time of the invention it would have been obvious to one of ordinary skill in the art combine the teachings of Kuehnle with the teachings of Nemeth because it is suitable for utility vehicles and offers a high level of security, in order to be able to replace rearview mirrors with it. (Nemeth [0006]).

Claim 2. Kuehnle and Nemeth further teaches wherein the at least two cameras includes a third camera, and wherein the third camera faces a rear of the cabin and defines a field of view including a drivers face when the driver is looking forward. Kuehnle [0068] teaches the controller 300 is operatively coupled with one or more driver facing imaging devices shown in the example embodiment for simplicity and ease of illustration as a single driver facing camera 345 representation of one or more physical video cameras disposed on the vehicle such as, for example, a video camera on each corner of the vehicle, one or more cameras mounted remotely and in operative communication with the controller 330 such as a forward facing camera (FFC) disposed on the vehicle in a manner to record images of the roadway ahead of the vehicle, or, as in the example embodiment, in the cab of a commercial vehicle trained on the driver and/or trained on the interior of the cab of the commercial vehicle.

Kuehnle [0091] teaches the logic stored in the storage device 410 further includes driver head direction logic 470. The driver head direction logic is executable by the processor to process driver head image data to determine a facing direction of a head of an associated driver, and generate driver head facing direction data, the driver head facing direction data being representative of the determined facing direction of the head of the associated driver.

Nemeth [0015] teaches the camera monitoring system optionally comprises a third camera unit, which is designed to acquire image data from a further lateral area on a driver side of the utility vehicle. The third camera unit provides the image data to the first image processing unit for processing. The camera monitoring system optionally comprises a fourth camera unit, which is designed to acquire image data from the further lateral area on the driver side of the utility vehicle. The fourth camera unit provides the image data to the second image processing unit for processing. It is obvious that the third camera unit can also provide the image data to the second image processing unit and the fourth camera unit can also provide the image data to the first image processing unit.

Claim 3. Kuehnle and Nemeth further teaches wherein the first camera is incorporated in a driver side mirror replacement monitor and defines a field of view including at least the driver's face when the driver is looking toward a driver's side window and at least one driver's arm, one driver's hand, and one driver's shoulder.  Kuehnle [0094] teaches the driver facing camera 345 of the example embodiment is, preferably, a driver facing video camera 510 disposed as shown in FIG. 5a at the upper top of the windshield 512 of the associated vehicle. In that position, the driver facing video camera (DFC) 510 is best able to image the head 520 of the driver, and the area 530 surrounding the driver while also simultaneously giving an advantageous view of the road ahead for the forward facing camera. An alternative embodiment with separate driver-facing 345 and forward-facing 346 cameras is possible, in which case the forward facing camera (FFC) 346 is best placed high on the windshield as shown, and the driver facing camera 345 may be disposed in a separate housing and placed ahead on the dashboard or to the side of the driver, either low on the dashboard or high on the windshield as shown. Applicable unimpeded view requirements for vehicles are typically fulfilled by these locations. A central point of view is best for obtaining a full cabin image. In accordance with embodiments herein, one or more still and/or video images of the driver's head are used to directly monitor the driver behavior in ways to be described in greater detail below and, correspondingly, in accordance with embodiments herein, one or more still and/or video images of the area 530 surrounding the driver are used to directly monitor the driver behavior in ways to be described in greater detail below.

Kuehnle [0096] teaches FIG. 6a is a calibration image 600 obtained from the driver facing camera 345 showing an image of a driver 610, an image of a driver's seat 620 with the driver disposed thereon, an image of a properly worn seatbelt 630, an image of a passenger side mirror 640, and an image of a driver's side view mirror 650. The calibration image 600 may be obtained by imaging a human driver properly located in the seat, with the seatbelt being properly worn and with the driver's head being disposed in a direction to look directly at the road ahead. Examiner understand an image displaying a seatbelt will show a shoulder. 

Kuehnle [0155] teaches  FIG. 12 is an example of an image generated by the driver facing camera of FIG. 5b and obtained by the driver behavior monitoring system during operation of the associated vehicle and showing a typical driver having his hands on the steering wheel. 

Kuehnle [0176] teaches the driver-facing camera 345 may locate a point 622 of the (typically visible) seat side in the image such as for example at the upper left corner of the seatback over the driver's right shoulder. 

Nemeth [0006] teaches there is therefore a need for a camera monitoring system which is suitable for utility vehicles and offers a high level of security, in order to be able to replace rearview mirrors with it.

Nemeth [0014] teaches the camera monitoring system is in particular a camera display system, which is capable of replacing existing rearview mirrors on a utility vehicle. It is therefore designed in particular for a lateral image acquisition in order to visually acquire an environment of the vehicle. 

Nemeth [0043] teaches FIG. 1 shows a camera monitoring system according to one exemplary embodiment of the present invention. It is suitable for use in commercial (utility) vehicles and represents a redundant system in particular for the passenger side, in order to replace rearview mirrors provided there by way of the camera monitoring system. The camera monitoring system comprises a first image processing unit 111, a second image processing unit 112, a first camera unit 121, and a second camera unit 122. The first camera unit 121 sends image data to the first image processing unit 111. The second camera unit 122 sends image data to the second image processing unit 112.

Nemeth [0015] teaches the camera monitoring system optionally comprises a third camera unit, which is designed to acquire image data from a further lateral area on a driver side of the utility vehicle. The third camera unit provides the image data to the first image processing unit for processing. The camera monitoring system optionally comprises a fourth camera unit, which is designed to acquire image data from the further lateral area on the driver side of the utility vehicle. The fourth camera unit provides the image data to the second image processing unit for processing. It is obvious that the third camera unit can also provide the image data to the second image processing unit and the fourth camera unit can also provide the image data to the first image processing unit.

Claim 4. Nemeth further teaches wherein the second camera is incorporated in a passenger side mirror replacement monitor and defines a field of view including the driver's face when the driver is looking toward a passenger side window and at least the other of the driver's arm, driver's hand and driver's shoulder. Nemeth [0043] FIG. 1 shows a camera monitoring system according to one exemplary embodiment of the present invention. It is suitable for use in commercial (utility) vehicles and represents a redundant system in particular for the passenger side, in order to replace rearview mirrors provided there by way of the camera monitoring system. The camera monitoring system comprises a first image processing unit 111, a second image processing unit 112, a first camera unit 121, and a second camera unit 122. The first camera unit 121 sends image data to the first image processing unit 111. The second camera unit 122 sends image data to the second image processing unit 112.

Nemeth [0015] teaches the camera monitoring system optionally comprises a third camera unit, which is designed to acquire image data from a further lateral area on a driver side of the utility vehicle. The third camera unit provides the image data to the first image processing unit for processing. The camera monitoring system optionally comprises a fourth camera unit, which is designed to acquire image data from the further lateral area on the driver side of the utility vehicle. The fourth camera unit provides the image data to the second image processing unit for processing. It is obvious that the third camera unit can also provide the image data to the second image processing unit and the fourth camera unit can also provide the image data to the first image processing unit.

Claim 5. Kuehnle further teaches wherein the controller is operable to obtain the at least one particular image from a rolling video buffer recorded within a time window corresponding to the anomalous event, and wherein the rolling video buffer includes a video feed originating from the at least two cameras.  Kuehnle [0053] teaches FIG. 3 carried by the vehicles or installed in the vehicle systems such as one or more video cameras

Kuehnle [0055] teaches the subject fleet management and reporting system 100 of the example embodiment also includes one or more databases 150 configured to selectively store all event information provided from the vehicles 112 in the fleet 110 for one or more designated time intervals, including raw and post-processed trip data

Kuehnle [0094] teaches the driver facing camera 345 of the example embodiment is, preferably, a driver facing video camera 510 disposed as shown in FIG. 5a at the upper top of the windshield 512 of the associated vehicle. In that position, the driver facing video camera (DFC) 510 is best able to image the head 520 of the driver, and the area 530 surrounding the driver while also simultaneously giving an advantageous view of the road ahead for the forward facing camera. An alternative embodiment with separate driver-facing 345 and forward-facing 346 cameras is possible, in which case the forward facing camera (FFC) 346 is best placed high on the windshield as shown, and the driver facing camera 345 may be disposed in a separate housing and placed ahead on the dashboard or to the side of the driver

Claim 10. Kuehnle and Nemeth further teaches wherein the at least two cameras include a third camera disposed approximately in front of the driver.  Kuehnle [0068] teaches the controller 300 is operatively coupled with one or more driver facing imaging devices shown in the example embodiment for simplicity and ease of illustration as a single driver facing camera 345 representation of one or more physical video cameras disposed on the vehicle such as, for example, a video camera on each corner of the vehicle, one or more cameras mounted remotely and in operative communication with the controller 330 such as a forward facing camera (FFC) disposed on the vehicle in a manner to record images of the roadway ahead of the vehicle, or, as in the example embodiment, in the cab of a commercial vehicle trained on the driver and/or trained on the interior of the cab of the commercial vehicle.

Nemeth [0015] teaches the camera monitoring system optionally comprises a third camera unit, which is designed to acquire image data from a further lateral area on a driver side of the utility vehicle. The third camera unit provides the image data to the first image processing unit for processing. The camera monitoring system optionally comprises a fourth camera unit, which is designed to acquire image data from the further lateral area on the driver side of the utility vehicle. The fourth camera unit provides the image data to the second image processing unit for processing. It is obvious that the third camera unit can also provide the image data to the second image processing unit and the fourth camera unit can also provide the image data to the first image processing unit.

Claim(s) 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0147263 A1 to Kuehnle et al., hereinafter, “Kuehnle” in view of DE 10 2018 119 026.3 (for citation purposes US 2021/03214497 A1) to Nemeth et al., hereinafter, “Nemeth” and in further view of US 2021/0394775 A1 to Julian et al., hereinafter, “Julian”.
Claim 6. Nemeth is silent on claim 6, however, Kuehnle along with Julian, in the field of monitoring the pose of a driver, teaches wherein the controller is further configured to determine a gaze of the driver based at least in part on analysis of at least two simultaneous images of the at least two cameras. Kuehnle [0030] teaches FIG. 6a is a first example of a calibration image generated by the driver facing camera of FIG. 5b and obtained during a first calibration operation of the driver behavior monitoring system.

Kuehnle [0031] teaches FIG. 6b is an example of a second calibration image generated by the driver facing camera of FIG. 5b and obtained during a second calibration operation of the driver behavior monitoring system.

Kuehnle [0053] teaches FIG. 3 carried by the vehicles or installed in the vehicle systems such as one or more video cameras

Kuehnle [0096] teaches FIG. 6a is a calibration image 600 obtained from the driver facing camera 345 showing an image of a driver 610, an image of a driver's seat 620 with the driver disposed thereon, an image of a properly worn seatbelt 630, an image of a passenger side mirror 640, and an image of a driver's side view mirror 650.

Kuehnle [0097] teaches FIG. 6b is a calibration image 602 obtained from the driver facing camera 345 showing an image of the driver 610, an image of a driver's seat 620 with the driver disposed thereon, an image of an improperly worn seatbelt 630′, an image of a passenger side mirror 640, and an image of a driver's side view mirror 650.

Julian [0016] teaches the system generally includes multiple cameras coupled to an in-vehicle compute device comprising of memory and a processor coupled to the memory, comprising of a non-transitory computer readable medium having instructions stored thereon.

Julian [0076] teaches In various embodiments, when a remote alert is transmitted, a remote device or party may be able to request and/or otherwise activate a live video feed from one or more of the cameras in the vehicle. For example, if a driver is falling asleep as determined by the systems and methods described herein, the monitoring device in the vehicle may send a remote alert to remote server. A fleet manager, for example, may receive the remote alert, watch recorded video associated with the alert. The remote alert may include an option, presented to the fleet manager through a graphical user interface (GUI), to request a live video feed from the in-vehicle monitoring device. Accordingly, a request to stream live video captured by at least one of an outward facing camera or a driver facing camera is sent to the in-vehicle device, and the in-vehicle device may begin transmitting the live video in response to the request back to a device of the fleet manager. Each of the inward and outward camera videos may be streamed, or the fleet manager may select, through the GUI, which camera feed to stream.

Thus, at the time of the invention it would have been obvious to one of ordinary skill in the art combine the teachings of Kuehnle with the teachings of Julian  providing monitoring, reporting to the aforementioned systems and/or alerts to an operator of a vehicle. (Julian [0002-0005]).

Claim 7. Julian further teaches wherein the controller is configured to supplement the attentive/inattentive pose detection with the gaze detection. 
Julian [0017] teaches certain aspects of the present disclosure provide a method. The method generally includes determining keypoints on images captured by the in-vehicle camera. The keypoints may include points in the captured image corresponding to the Eyes, Ears, Nose, and Shoulders of the driver. Upon detection of the keypoints, the in-vehicle compute device may determine gaze direction, head movements, posture of the driver, and the like.

Julian [0055] teaches visual information may be further used to determine the pose and gaze of the driver. The word “pose” is used herein to refer to a sitting position, posture, and/or orientation that the driver has when driving a vehicle. The word “gaze” is used herein to refer to a direction where the driver is looking and/or facing.

Claim 8. Julian further teaches wherein the controller is further configured to analyze a determined driver pose from the pose detector and thereby determine if the pose is an attentive pose or an inattentive pose. Julian [0131] teaches in the base-line of this feature the driver may be determined to be distracted based sole on determining the drivers gaze or head direction to be looking forward. A further enhancement may include determining if the angle of the driver's gaze is in the direction of the object of interest to determine if the driver may be perceiving that object. The driver's gaze may be determined using computer vision techniques.

Claim 9. Julian further teaches wherein the analysis to determine if the pose is an attentive pose or an inattentive pose uses a machine learned algorithm. Julian [0131] teaches in the base-line of this feature the driver may be determined to be distracted based sole on determining the drivers gaze or head direction to be looking forward. A further enhancement may include determining if the angle of the driver's gaze is in the direction of the object of interest to determine if the driver may be perceiving that object. The driver's gaze may be determined using computer vision techniques.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2021/0394775 A1 to Julian et al., hereinafter, “Julian”.
Claim 11. A driver monitoring system, comprising: a gaze tracking system including a plurality of cameras the gaze tracking system being configured to record images of a driver within a cabin of a vehicle and determine a gaze direction of the driver using the recorded images; Julian [0019] teaches determining deviations from straight-ahead gaze based at least in part on images captured by the in-vehicle camera, and activating the audio alarm when the deviations are above a predefined threshold.

Julian [0066] teaches the system may also detect pose and gaze to determine the posture of a driver and/or where the driver is looking. The pose and gaze information may also be accumulated to determine if a driver is distracted by something for longer than a threshold amount of time, to determine if a driver is looking at or has recently looked at something (e.g., is driver looking at a potentially unsafe driving condition such as approaching a red light without slowing down, has driver recently looked in mirror and/or shoulder checked adjacent lane before changing lanes, etc.). 

and a controller in communication with the gaze tracking camera and configured to: detect a potential distracted driving event based on the gaze direction of the driver deviating from a predefined alert driver area for an amount of time exceeding a predefined time threshold. Julian [0019] teaches determining deviations from straight-ahead gaze based at least in part on images captured by the in-vehicle camera, and activating the audio alarm when the deviations are above a predefined threshold.

Julian [0068] teaches thresholds for a number or percentage of accumulated features detected over a particular time threshold may also be utilized. For example, if a driver has their eyes closed, the system may not be able to detect that the driver's eyes are closed for every single frame captured over the course of, e.g., three seconds. However, if the system detects eye closure in, e.g., 70% of frames captured over three seconds, the system may assume that the driver's eyes were closed for all three seconds and activate or transmit an alert.
While Julian teaches all the limitations of claim 11, it is disclosed in different embodiments. However, at the time of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings from different embodiments as it provides options to achieve the optimal results of the invention.
Claim(s) 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2021/0394775 A1 to Julian et al., hereinafter, “Julian” in view of us 2013/0188838 A1 to Tsou et al., hereinafter, “Tsou”.
Claim 12. Julian is silent on claim 12, however, Tsou, in the field of monitoring a driver’s behavior teaches further comprising a pose tracking system configured to determine a pose of the driver based in part on a body part position relative to at least one of a vehicle component and another body part position. Tsou [0004] teaches a driver monitoring apparatus and method which involves capturing images, detecting a driver's eye area and how the driver's hands are placed on the steering wheel, and thereby determining whether the driver's eyes are open or are closed because of tiredness and whether the driver's hands are placed on the correct positions on the steering wheel. Examiner interprets the hands on steering wheel as the body part relative to a vehicle component and the eyes are the another body part. 

Thus, at the time of the invention it would have been obvious to one of ordinary skill in the art combine the teachings of Kuehnle with the teachings of Tsou detecting and determining the instantaneous reflex actions of the human eyes, the present invention features faster execution, more effectiveness, and higher accuracy than the conventional detection apparatuses. (Tsou [0007]).

Claim 13. Tsou further teaches wherein the body part includes at least one of a hand, an arm, a torso, and a face of the driver.  Tsou [0004] teaches a driver monitoring apparatus and method which involves capturing images, detecting a driver's eye area and how the driver's hands are placed on the steering wheel, and thereby determining whether the driver's eyes are open or are closed because of tiredness and whether the driver's hands are placed on the correct positions on the steering wheel.


Claim(s) 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable US 2021/0394775 A1 to Julian et al., hereinafter, “Julian” in view of DE 10 2018 119 026.3 (for citation purposes US 2021/03214497 A1) to Nemeth et al., hereinafter, “Nemeth”.
Claim 14. Julian is silent on claim 12, however, Nemeth, in the field of monitoring a driver’s behavior teaches wherein the plurality of cameras includes at least two cameras and wherein at least one of the at least two cameras is disposed within a mirror replacement monitor. Nemeth [0006] teaches there is therefore a need for a camera monitoring system which is suitable for utility vehicles and offers a high level of security, in order to be able to replace rearview mirrors with it.

Nemeth [0014] teaches the camera monitoring system is in particular a camera display system, which is capable of replacing existing rearview mirrors on a utility vehicle. It is therefore designed in particular for a lateral image acquisition in order to visually acquire an environment of the vehicle. 

Nemeth [0043] teaches FIG. 1 shows a camera monitoring system according to one exemplary embodiment of the present invention. It is suitable for use in commercial (utility) vehicles and represents a redundant system in particular for the passenger side, in order to replace rearview mirrors provided there by way of the camera monitoring system. The camera monitoring system comprises a first image processing unit 111, a second image processing unit 112, a first camera unit 121, and a second camera unit 122. The first camera unit 121 sends image data to the first image processing unit 111. The second camera unit 122 sends image data to the second image processing unit 112.

Claim 15. The driver monitoring system of claim 14, wherein the controller is configured to provide at least one image to a convolutional neural network, the convolutional neural network having been trained to identify an inattentive drive pose with a first data set including images from a position of a first camera of the at least two cameras and a second data set including images from a position of a second camera of the at least two cameras. Nemeth [0015] teaches the camera monitoring system optionally comprises a third camera unit, which is designed to acquire image data from a further lateral area on a driver side of the utility vehicle. The third camera unit provides the image data to the first image processing unit for processing. The camera monitoring system optionally comprises a fourth camera unit, which is designed to acquire image data from the further lateral area on the driver side of the utility vehicle. The fourth camera unit provides the image data to the second image processing unit for processing. It is obvious that the third camera unit can also provide the image data to the second image processing unit and the fourth camera unit can also provide the image data to the first image processing unit.

Nemeth [0043] teaches FIG. 1 shows a camera monitoring system according to one exemplary embodiment of the present invention. It is suitable for use in commercial (utility) vehicles and represents a redundant system in particular for the passenger side, in order to replace rearview mirrors provided there by way of the camera monitoring system. The camera monitoring system comprises a first image processing unit 111, a second image processing unit 112, a first camera unit 121, and a second camera unit 122. The first camera unit 121 sends image data to the first image processing unit 111. The second camera unit 122 sends image data to the second image processing unit 112.

Thus, at the time of the invention it would have been obvious to one of ordinary skill in the art combine the teachings of Kuehnle with the teachings of Nemeth  because it is suitable for utility vehicles and offers a high level of security, in order to be able to replace rearview mirrors with it. (Nemeth [0006]).

Claim 16. Julian further teaches wherein the neural network is configured to analyze the recorded images and identify an occurrence of the driver utilizing a mobile device within the recorded images, and the neural network is configured to cause the driver monitoring system to perform at least one of transmitting the recorded images to a fleet manager and store the recorded images in a local repository of anomalous driving images. Julian [0052] teaches aspects of the present disclosure are directed to methods of monitoring and characterizing driver behavior, which may include methods of determining and/or providing alerts to an operator of a vehicle and/or transmitting remote alerts to a remote driver monitoring system. Remote alerts may be transmitted wirelessly over a wireless network to one or more servers and/or one or more other electronic devices, such as a mobile phone, tablet, laptop, desktop, etc., such that information about a driver and things a driver and their vehicle encounters may be documented and reported to other individuals (e.g., a fleet manager, insurance company, etc.). 

Julian [0076] teaches when a remote alert is transmitted, a remote device or party may be able to request and/or otherwise activate a live video feed from one or more of the cameras in the vehicle. For example, if a driver is falling asleep as determined by the systems and methods described herein, the monitoring device in the vehicle may send a remote alert to remote server. A fleet manager, for example, may receive the remote alert, watch recorded video associated with the alert. The remote alert may include an option, presented to the fleet manager through a graphical user interface (GUI), to request a live video feed from the in-vehicle monitoring device. Accordingly, a request to stream live video captured by at least one of an outward facing camera or a driver facing camera is sent to the in-vehicle device, and the in-vehicle device may begin transmitting the live video in response to the request back to a device of the fleet manager. Each of the inward and outward camera videos may be streamed, or the fleet manager may select, through the GUI, which camera feed to stream.

Claim 17. Julian further teaches wherein the controller is configured to: obtain additional images depicting the driver from the gaze tracking camera, or another camera, at random intervals; and transmit the additional images to a fleet manager, store the additional images in the local repository of anomalous driving images, or both. Julian [0076] teaches when a remote alert is transmitted, a remote device or party may be able to request and/or otherwise activate a live video feed from one or more of the cameras in the vehicle. For example, if a driver is falling asleep as determined by the systems and methods described herein, the monitoring device in the vehicle may send a remote alert to remote server. A fleet manager, for example, may receive the remote alert, watch recorded video associated with the alert. The remote alert may include an option, presented to the fleet manager through a graphical user interface (GUI), to request a live video feed from the in-vehicle monitoring device. Accordingly, a request to stream live video captured by at least one of an outward facing camera or a driver facing camera is sent to the in-vehicle device, and the in-vehicle device may begin transmitting the live video in response to the request back to a device of the fleet manager. Each of the inward and outward camera videos may be streamed, or the fleet manager may select, through the GUI, which camera feed to stream.

Claim(s) 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable 10 2018 119 026.3 (for citation purposes US 2021/03214497 A1) to Nemeth et al., hereinafter, “Nemeth” in view of US 2021/0394775 A1 to Julian et al., hereinafter, “Julian”.
Claim 18. A method of monitoring a driver, comprising: recording images of a driver within a cabin of a vehicle using a driver monitoring system including at least two cameras including a first camera and a second camera, each of the first camera and the second camera being incorporated into a mirror replacement monitor; Nemeth [0002] teaches thus, instead of the traditional mirrors, camera monitoring or camera display systems are increasingly used, which replace the mirrors and enable a higher visual quality, additional functionality, for example zooming or overlaid representations on displays.

Nemeth [0043] FIG. 1 shows a camera monitoring system according to one exemplary embodiment of the present invention. It is suitable for use in commercial (utility) vehicles and represents a redundant system in particular for the passenger side, in order to replace rearview mirrors provided there by way of the camera monitoring system. The camera monitoring system comprises a first image processing unit 111, a second image processing unit 112, a first camera unit 121, and a second camera unit 122. The first camera unit 121 sends image data to the first image processing unit 111. The second camera unit 122 sends image data to the second image processing unit 112.

Julian, in the field of monitoring the pose of a driver, teaches detecting an anomalous driving event of the vehicle based on input from at least one vehicle sensor; Julian [Abstract] teaches2167950-063PUS2 aspects of environment around the vehicle captured by the multitude of cameras in the vehicle are used to correlate driver behavior and actions with what is happening outside to detect and warn on anomalies, prevent accidents, provide feedback to the driver, and in general provide a safer driver experience.

obtaining at least two particular images from the driver monitoring system depicting the driver during the anomalous event each of the at least two particular images being from a distinct camera in the at least two cameras; Nemeth [0043] teaches FIG. 1 shows a camera monitoring system according to one exemplary embodiment of the present invention. It is suitable for use in commercial (utility) vehicles and represents a redundant system in particular for the passenger side, in order to replace rearview mirrors provided there by way of the camera monitoring system. The camera monitoring system comprises a first image processing unit 111, a second image processing unit 112, a first camera unit 121, and a second camera unit 122. The first camera unit 121 sends image data to the first image processing unit 111. The second camera unit 122 sends image data to the second image processing unit 112.

and performing at least one of transmitting the particular images to a fleet manager and storing the particular images in a local repository of anomalous driving images. Julian [0076] teaches when a remote alert is transmitted, a remote device or party may be able to request and/or otherwise activate a live video feed from one or more of the cameras in the vehicle. For example, if a driver is falling asleep as determined by the systems and methods described herein, the monitoring device in the vehicle may send a remote alert to remote server. A fleet manager, for example, may receive the remote alert, watch recorded video associated with the alert. The remote alert may include an option, presented to the fleet manager through a graphical user interface (GUI), to request a live video feed from the in-vehicle monitoring device. Accordingly, a request to stream live video captured by at least one of an outward facing camera or a driver facing camera is sent to the in-vehicle device, and the in-vehicle device may begin transmitting the live video in response to the request back to a device of the fleet manager. Each of the inward and outward camera videos may be streamed, or the fleet manager may select, through the GUI, which camera feed to stream.

Thus, at the time of the invention it would have been obvious to one of ordinary skill in the art combine the teachings of Nemeth with the teachings of Julian  providing monitoring, reporting to the aforementioned systems and/or alerts to an operator of a vehicle. (Julian [0002-0005]).

Claim 19. Nemeth and Julian further teaches further comprising: determining a pose of the driver in the recorded images based at least in part on which of the at least the first camera and the second camera includes the driver's face; Nemeth [0015] teaches the camera monitoring system optionally comprises a third camera unit, which is designed to acquire image data from a further lateral area on a driver side of the utility vehicle. The third camera unit provides the image data to the first image processing unit for processing. The camera monitoring system optionally comprises a fourth camera unit, which is designed to acquire image data from the further lateral area on the driver side of the utility vehicle. The fourth camera unit provides the image data to the second image processing unit for processing. It is obvious that the third camera unit can also provide the image data to the second image processing unit and the fourth camera unit can also provide the image data to the first image processing unit.

Nemeth [0043] teaches FIG. 1 shows a camera monitoring system according to one exemplary embodiment of the present invention. It is suitable for use in commercial (utility) vehicles and represents a redundant system in particular for the passenger side, in order to replace rearview mirrors provided there by way of the camera monitoring system. The camera monitoring system comprises a first image processing unit 111, a second image processing unit 112, a first camera unit 121, and a second camera unit 122. The first camera unit 121 sends image data to the first image processing unit 111. The second camera unit 122 sends image data to the second image processing unit 112.

detecting a potential distracted driving event based on the pose of the driver, as depicted in a particular image of the recorded images, being consistent with an inattentive pose for an amount of time exceeding a predefined time threshold; Julian [0066] teaches the system may also detect pose and gaze to determine the posture of a driver and/or where the driver is looking. The pose and gaze information may also be accumulated to determine if a driver is distracted by something for longer than a threshold amount of time, to determine if a driver is looking at or has recently looked at something (e.g., is driver looking at a potentially unsafe driving condition such as approaching a red light without slowing down, has driver recently looked in mirror and/or shoulder checked adjacent lane before changing lanes, etc.). 

Julian [0068] teaches thresholds for a number or percentage of accumulated features detected over a particular time threshold may also be utilized. For example, if a driver has their eyes closed, the system may not be able to detect that the driver's eves are closed for every single frame captured over the course of, e.g., three seconds. However, if the system detects eye closure in, e.g., 70% of frames captured over three seconds, the system may assume that the driver's eyes were closed for all three seconds and activate or transmit an alert.

and performing at least one of transmitting the particular image to a fleet manager and storing the particular image in a local repository of anomalous driving images in response to detecting the distracted driving event. Julian [0076] teaches when a remote alert is transmitted, a remote device or party may be able to request and/or otherwise activate a live video feed from one or more of the cameras in the vehicle. For example, if a driver is falling asleep as determined by the systems and methods described herein, the monitoring device in the vehicle may send a remote alert to remote server. A fleet manager, for example, may receive the remote alert, watch recorded video associated with the alert. The remote alert may include an option, presented to the fleet manager through a graphical user interface (GUI), to request a live video feed from the in-vehicle monitoring device. Accordingly, a request to stream live video captured by at least one of an outward facing camera or a driver facing camera is sent to the in-vehicle device, and the in-vehicle device may begin transmitting the live video in response to the request back to a device of the fleet manager. Each of the inward and outward camera videos may be streamed, or the fleet manager may select, through the GUI, which camera feed to stream.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELOMIA L GILLIARD whose telephone number is (571)272-1681. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DELOMIA L GILLIARD/Primary Examiner, Art Unit 2661